COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


TIDEWATER STAFFING, INC. AND
 FEDERAL INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 0281-05-1                                         PER CURIAM
                                                                    MAY 24, 2005
VICTORIA COOK


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert A. Rapaport; Jennifer Tatum Atkinson; Clarke, Dolph,
                 Rapaport, Hardy & Hull, P.L.C., on brief), for appellants.

                 (Ralph Rabinowitz; Rabinowitz, Swartz, Taliaferro, Swartz &
                 Goodove, P.C., on brief), for appellee.


       Tidewater Staffing, Inc. and its insurer appeal a decision of the Workers’ Compensation

Commission calculating Victoria Cook’s pre-injury average weekly wage as $750. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Cook v. Tidewater Staffing, Inc., VWC File No.

216-72-03 (Jan. 24, 2005). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.